Exhibit 10.1

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

THE FIRST NATIONAL BANK OF MIFFLINTOWN

DIRECTOR DEFERRED FEE AGREEMENT

THIS DIRECTOR DEFERRED FEE AGREEMENT (the “Agreement”) is adopted this 31st day
of December, 2010, by and between THE FIRST NATIONAL BANK OF MIFFLINTOWN, a
national banking association located in Mifflintown, Pennsylvania (the
“Company”), and Jody Graybill (the “Director”).

The purpose of this Agreement is to provide specified benefits to the Director
who contributes to the continued growth, development and future business success
of the Company.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Beneficiary” means each designated person, or the estate of a deceased
Director, entitled to benefits, if any, upon the death of the Director
determined pursuant to Article 6.

 

1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Director completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.

 

1.3 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4 “Change in Control” means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined in Section 409A of the Code and regulations
thereunder.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6 “Crediting Rate” means an annual rate equal to the December average of the
10-year Treasury rate for the prior Plan Year plus one percent (1%).

 

1.7 “Deferral Account” means the Company’s accounting of the Director’s
accumulated Deferrals, plus accrued interest.

 

1.8 “Deferral Election Form” means the form established from time to time by the
Plan Administrator that the Director completes, signs and returns to the Plan
Administrator to designate the amount of the Deferrals.

 

1.9 “Deferrals” means the amount of Fees which the Director elects to defer
according to this Agreement.

 

1.10

“Disability” means Director: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering directors of the
Company. Medical determination of Disability may be made by either the Social
Security Administration or by the provider of an accident or health plan
covering directors of the Company. Upon the request of the Plan Administrator,
the Director must submit proof to the Plan Administrator of the Social Security
Administration’s or the provider’s determination.

 

1.11 “Early Termination” means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs (i) within twenty-four
(24) months following a Change in Control; or (ii) due to death, Disability, or
Termination for Cause.

 

1.12 “Effective Date” means October 1, 2010.

 

1.13 “Fees” means the total fees earned by the Director during a Plan Year.

 

1.14 “Normal Retirement Age” means the Director attaining age seventy-two (72).

 

1.15 “Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.

 

1.16 “Plan Administrator” means the plan administrator described in Article 8.

 

1.17 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.

 

1.18 “Separation from Service” means the termination of the Director’s service
with the Company for reasons other than death. Whether a Separation from Service
takes place is determined based on the facts and circumstances surrounding the
termination of the Director’s service and whether the Company and the Director
intended for the Director to provide significant services for the Company
following such termination.

 

1.19 “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company if any stock of
the Company is publicly traded on an established securities market or otherwise.

 

1.20 “Termination for Cause” means a Separation from Service for:

 

  (a) Gross negligence or gross neglect of duties to the Company; or

 

  (b) Conviction of a felony or of a gross misdemeanor involving moral
turpitude; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Director’s service
and resulting in a material adverse effect on the Company.



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

1.21 “Unforeseeable Emergency” means a severe financial hardship to the Director
resulting from an illness or accident of the Director, the Director’s spouse, or
the Director’s dependent (as defined in Section 152(a) of the Code), loss of the
Director’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Director.

Article 2

Deferral Election

 

2.1 Elections Generally. The Director may annually file a Deferral Election Form
with the Plan Administrator no later than the end of the Plan Year preceding the
Plan Year in which services leading to such Fees will be performed.

 

2.2 Initial Election. After being notified by the Plan Administrator of becoming
eligible for participation in the Agreement, the Director may make an initial
deferral election under this Agreement by delivering to the Plan Administrator a
signed Deferral Election Form and Beneficiary Designation Form within thirty
(30) days of becoming eligible. The Deferral Election Form shall set forth the
amount of Fees to be deferred. However, if the Director was eligible to
participate in any other account balance plans sponsored by the Company (as
referenced in Section 409A of the Code or the regulations thereunder) prior to
becoming eligible to participate in this Agreement, the initial election to
defer Fees under this Agreement shall not be effective until the Plan Year
following the Plan Year in which the Director became eligible to participate in
this Agreement.

 

2.3 Hardship. If an Unforeseeable Emergency occurs, the Director, by written
instructions to the Company, may discontinue deferrals hereunder. Any subsequent
Deferral Elections may be made only in accordance with Section 2.2 hereof.

 

2.4 Election Changes. The Director may modify the amount of Fees to be deferred
annually by filing a new Election Form with the Company. The modified deferral
shall not be effective until the calendar year following the year in which the
subsequent Deferral Election Form is received by the Company.

Article 3

Deferral Account

 

3.1 Establishing and Crediting. The Company shall establish a Deferral Account
on its books for the Director and shall credit to the Deferral Account the
following amounts:

 

  (a) Any Deferrals hereunder; and

 

  (b) Interest as follows:

 

  (i) On the last day of each month and immediately prior to the distribution of
any benefits, but only until commencement of benefit distributions under this
Agreement, interest shall be credited on the Deferral Account at an annual rate
equal to the Crediting Rate, compounded monthly; and

 

  (ii)

On the last day of each month during any applicable installment period, interest
shall be credited on the unpaid Deferral Account balance at an



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

annual rate equal to the Crediting Rate in effect at the time distribution
commences. During the distribution period under Article 4 or Article 5, the
Board, in its sole discretion, may change the rate used to calculate interest in
this Section 3.1(b)(ii) provided such rate shall not be less than the 10-year
Treasury rate plus one percent (1%) on the date the Board resets the rate.

 

3.2 Accounting Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement. The Deferral Account is not a
trust fund of any kind. The Director is a general unsecured creditor of the
Company for the distribution of benefits. The benefits represent the mere
Company promise to distribute such benefits. The Director’s rights are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by the Director’s creditors.

Article 4

Distributions During Lifetime

 

4.1 Normal Retirement Benefit. Upon the Normal Retirement Date, the Company
shall distribute to the Director the benefit described in this Section 4.1 in
lieu of any other benefit under this Article.

 

  4.1.1 Amount of Benefit. The benefit under this Section 4.1 is the Deferral
Account balance at the Normal Retirement Date.

 

  4.1.2 Distribution of Benefit. The Company shall distribute the benefit to the
Director in one hundred twenty (120) equal monthly installments commencing on
the first day of the month following the Separation from Service.

 

4.2 Early Termination Benefit. If Early Termination occurs, the Company shall
distribute to the Director the benefit described in this Section 4.2 in lieu of
any other benefit under this Article.

 

  4.2.1 Amount of Benefit. The benefit under this Section 4.2 is the Deferral
Account balance determined as of the date of Separation from Service. Interest
shall be credited on the Deferral Account at a rate equal to the Crediting Rate
as described in Article 3.

 

  4.2.2 Distribution of Benefit. The Company shall distribute the benefit to the
Director in one hundred twenty (120) equal monthly installments commencing on
the first day of the month following Normal Retirement Age.

 

4.3 Disability Benefit. If the Director experiences a Disability prior to Normal
Retirement Age, the Company shall distribute to the Director the benefit
described in this Section 4.3 in lieu of any other benefit under this Article.

 

  4.3.1

Amount of Benefit. The benefit under this Section 4.3 is the Deferral Account



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

balance determined as of the occurrence of such Disability.

 

  4.3.2 Distribution of Benefit. The Company shall distribute the benefit to the
Director in one hundred twenty (120) equal monthly installments commencing on
the first day of the month following the occurrence of such Disability.

 

4.4 Change in Control Benefit. If a Change in Control occurs followed within
twenty-four (24) months by a Separation from Service, the Company shall
distribute to the Director the benefit described in this Section 4.4 in lieu of
any other benefit under this Article.

 

  4.4.1 Amount of Benefit. The benefit under this Section 4.4 is the Deferral
Account balance determined as of the date of Separation from Service.

 

  4.4.2 Distribution of Benefit. The Company shall distribute the benefit to the
Director in one hundred twenty (120) equal monthly installments commencing on
the first day of the month following Separation from Service.

 

4.5 Hardship Distribution. If an Unforeseeable Emergency occurs, the Director
may petition the Board to receive a distribution from the Agreement. The Board
in its sole discretion may grant such petition. If granted, the Director shall
receive, within sixty (60) days, a distribution from the Agreement (i) only to
the extent deemed necessary by the Board to remedy the Unforeseeable Emergency,
plus an amount necessary to pay taxes reasonably anticipated as a result of the
distribution; and (ii) after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Director’s assets (to the extent
the liquidation would not itself cause severe financial hardship). In any event,
the maximum amount which may be paid out pursuant to this Section 4.5 is the
Deferral Account balance as of the day that the Director petitioned the Board to
receive a Hardship Distribution under this Section.

 

4.6 Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Director is considered a Specified Employee at
Separation from Service under such procedures as established by the Company in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this
Section 4.6 is applicable to the Director, any distribution which would
otherwise be paid to the Director within the first six months following the
Separation from Service shall be accumulated and paid to the Director in a lump
sum on the first day of the seventh month following the Separation from Service.
All subsequent distributions shall be paid in the manner specified.

 

4.7 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the Deferral Account balance into the Director’s
income as a result of the failure of this non-qualified deferred compensation
plan to comply with the requirements of Section 409A of the Code, to the extent
such tax liability can be covered by the Deferral Account balance, a
distribution shall be made as soon as is administratively practicable following
the discovery of the plan failure.



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

4.8 Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Section 4.2, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 4.1, 4.2 and 4.4, delay
the commencement of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the election is
made.

Article 5

Distributions at Death

 

5.1 Death During Active Service. If the Director dies while in active service to
the Company, the Company shall distribute to the Beneficiary the benefit
described in this Section 5.1. This benefit shall be distributed in lieu of the
benefits under Article 4.

 

  5.1.1 Amount of Benefit. The benefit under this Section 5.1 is the greater of
the Deferral Account balance determined as of the date of the Director’s death
or $280,318.

 

  5.1.2 Distribution of Benefit. The Company shall distribute the benefit to the
Beneficiary in one hundred twenty (120) equal monthly installments commencing on
the first day of the month following the Director’s death. The Beneficiary shall
be required to provide to the Bank the Director’s death certificate receipt.

 

5.2 Death During Distribution of a Benefit. If the Director dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Company shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts that would have been
distributed to the Director had the Director survived.

 

5.3 Death After Separation from Service But Before Benefit Distributions
Commence. If the Director is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company shall distribute to the Beneficiary the same benefits that the Director
was entitled to prior to death except that the benefit distributions shall
commence on the first day of the month following the Director’s death. The
Beneficiary shall be required to provide to the Bank the Director’s death
certificate receipt.

Article 6

Beneficiaries



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

6.1 Beneficiary. The Director shall have the right, at any time, to designate a
Beneficiary to receive any benefits distributable under the Agreement to a
Beneficiary upon the death of the Director. The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designated
under any other plan of the Company in which the Director participates.

 

6.2 Beneficiary Designation; Change. The Director shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Director’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Director or if the Director names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Director shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Director and accepted by the
Plan Administrator prior to the Director’s death.

 

6.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

6.4 No Beneficiary Designation. If the Director dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Director, then
the Director’s spouse shall be the designated Beneficiary. If the Director has
no surviving spouse, the benefits shall be paid to the personal representative
of the Director’s estate.

 

6.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be paid to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Director and the
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such distribution amount.

Article 7

General Limitations

 

7.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not distribute any benefit under this Agreement
in excess of the Deferrals (i.e., Deferral Account minus interest credited
thereon) if the Director’s service with the Company is terminated due to a
Termination for Cause.



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

7.2 Suicide or Misstatement. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not distribute any benefit under this Agreement
in excess of the Deferrals if the Director commits suicide within two (2) years
after the Effective Date, or if an insurance company which issued a life
insurance policy covering the Director and owned by the Company denies coverage
(i) for material misstatements of fact made by the Director on an application
for such life insurance, or (ii) for any other reason.

 

7.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Company shall not distribute any benefit under this Agreement in excess of
the Deferrals (i.e., Deferral Account minus interest credited thereon) if the
Director is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.

Article 8

Administration of Agreement

 

8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.

 

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

 

8.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

8.5

Company Information. To enable the Plan Administrator to perform its functions,
the Company shall supply full and timely information to the Plan Administrator
on all matters relating to the date and circumstances of the Disability, death
or Separation from



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

Service of its Directors, and such other pertinent information as the Plan
Administrator may reasonably require.

 

8.6 Statement of Accounts. The Plan Administrator shall provide to the Director,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the Deferral Account balance.

Article 9

Claims and Review Procedures

 

9.1 Claims Procedure. The Director or Beneficiary (“Claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  9.1.1 Initiation – Written Claim. The Claimant initiates a claim by submitting
to the Company a written claim for the benefits. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

 

  9.1.2 Timing of Company Response. The Company shall respond to such Claimant
within ninety (90) days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional ninety (90) days by
notifying the Claimant in writing, prior to the end of the initial ninety
(90) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Company
expects to render its decision.

 

  9.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the Claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth:

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based,

 

  (c) A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed, and

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures.

 

9.2 Review Procedure. If the Company denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

  9.2.1 Initiation – Written Request. To initiate the review, the Claimant,
within sixty (60) days after receiving the Company’s notice of denial, must file
with the Company a written request for review.

 

  9.2.2 Additional Submissions – Information Access. The Claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the Claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the Claimant’s claim for
benefits.

 

  9.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

  9.2.4 Timing of Company Response. The Company shall respond in writing to such
Claimant within sixty (60) days after receiving the request for review. If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional sixty (60) days by notifying the Claimant in writing, prior to the
end of the initial sixty (60) day period, that an additional period is required.
The notice of extension must set forth the special circumstances and the date by
which the Company expects to render its decision.

 

  9.2.5 Notice of Decision. The Company shall notify the Claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the Claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based, and

 

  (c) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits.

Article 10

Amendments and Termination

 

10.1 Amendments. This Agreement may be amended only by a written agreement
signed by the Company and the Director. However, the Company may unilaterally
amend this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code and any and all Treasury
regulations and guidance promulgated thereunder.



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

10.2 Plan Termination Generally. The Company may unilaterally terminate this
Agreement at any time. Except as provided in Section 10.3, the termination of
this Agreement shall not cause a distribution of benefits under this Agreement.
Rather, upon such termination benefit distributions will be made at the earliest
distribution event permitted under Article 4 or Article 5.

 

10.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 10.2, if this Agreement is terminated in the following
circumstances:

 

  (a) Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Director and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

  (b) Upon the Company’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Director’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Company’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Director participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

the Company may distribute the Deferral Account balance, determined as of the
date of the termination of the Agreement, to the Director in a lump sum subject
to the above terms.

Article 11

Miscellaneous

 

11.1 Binding Effect. This Agreement shall bind the Director and the Company and
their beneficiaries, survivors, executors, administrators and transferees.

 

11.2 No Guarantee of Service. This Agreement is not a contract for service. It
does not give the Director the right to remain as a director of the Company, nor
does it interfere with the Company’s right to discharge the Director. It also
does not require the Director to remain a director nor interfere with the
Director’s right to terminate service at any time.



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

11.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

11.4 Tax Withholding and Reporting. The Company shall withhold any taxes that
are required to be withheld, including but not limited to taxes owed under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. Director acknowledges that the Company’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Company shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.

 

11.5 Applicable Law. The Agreement, and all rights hereunder shall be governed
by the laws of the Commonwealth of Pennsylvania, except to the extent preempted
by the laws of the United States of America.

 

11.6 Unfunded Arrangement. The Director and the Beneficiary are general
unsecured creditors of the Company for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Company to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Director’s life or
other informal funding asset is a general asset of the Company to which the
Director and the Beneficiary have no preferred or secured claim.

 

11.7 Reorganization. The Company shall not merge or consolidate into or with
another Company, or reorganize, or sell substantially all of its assets to
another bank, firm, or person unless such succeeding or continuing bank, firm,
or person agrees to assume and discharge the obligations of the Company under
this Agreement. Upon the occurrence of such event, the term “Company” as used in
this Agreement shall be deemed to refer to the successor or survivor bank.

 

11.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Director as to the subject matter hereof. No rights are
granted to the Director by virtue of this Agreement other than those
specifically set forth herein.

 

11.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

11.10 Alternative Action. In the event it shall become impossible for the
Company or the Plan Administrator to perform any act required by this Agreement,
the Company or Plan Administrator may in its discretion perform such alternative
act as most nearly carries out the intent and purpose of this Agreement and is
in the best interests of the Company, provided that such alternative acts do not
violate Section 409A of the Code.

 

11.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.



--------------------------------------------------------------------------------

THE FIRST NATIONAL BANK OF MIFFLINTOWN

Director Deferred Fee Agreement

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

11.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

11.13 Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

 

  President and Chief Executive Officer

   

  The First National Bank of Mifflintown

   

  P.O. Box 96

   

  Mifflintown, PA 17059

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Director.

 

11.14 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

IN WITNESS WHEREOF, the Director and an authorized representative of the Company
have signed this Agreement as of December 31, 2010.

 

Director:     Company:     The First National Bank of Mifflintown

/s/ Jody Graybill

    By:  

/s/ John P. Henry, III

Jody Graybill     Title:   Chairman